Citation Nr: 0012077	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for acne vulgaris with 
cystic formation, currently evaluated as 30 percent disabling 
and payable as 20 percent disabling due to a preexisting 
level of disability.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 10 percent evaluation 
for PTSD.  This appeal also concerns a May 1998 rating 
decision by the RO which continued a 20 percent rating for 
acne vulgaris service connection.

The claim pertaining to acne vulgaris will be addressed in 
the Remand portion of the case.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board also notes that in the veteran's substantive appeal, 
dated in December 1998, he asserts what the Board construes 
as an additional claim for individual unemployability.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's PTSD claim has been developed by the RO.  

2. The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation of 30 percent, but 
no higher, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.132. 
Diagnostic Code  9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1999).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The rating criteria 
provide that a 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective November 7, 1996).

Entitlement to service connection for PTSD was established as 
10 percent disabling from February 1985 and has remained at 
that level since that time.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
regarding PTSD is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's disability at issue.  

The Board observes that the veteran was admitted on several 
occasions from 1995- 1996 for what was variously 
characterized as marital discord, anger control relating back 
to his childhood and symptomatology relating to personality 
disorder.  The January 1996 discharge summary specifically 
considered treatment in the PTSD program but concluded that 
the it may not be helpful inasmuch as his symptomatology was 
primarily related to his personality disorder.  Clinical 
records also demonstrate that the veteran's lack of either a 
driver's license or a telephone has been a factor in his 
employment status.  He also reported in February 1996 that he 
couldn't continue working as a car detailer because when he 
was involved with waxing cars after a while his hands hurt.

In the context of the current appeal, the veteran was 
afforded a VA PTSD examination in October 1998.  That 
examination fairly summarized the veteran's PTSD and obviates 
any reason to recite other evidence of record.  In the 
October 1998 examination, the veteran reported being 
unemployed since 1998.  Following his discharge from service, 
he claimed to have held over 80 jobs.  He reported that he 
only socialized with his sister and that he generally remains 
withdrawn from the community.  He lost his driver's license 
in 1982 after a DWI charge and never reapplied for it.  He 
reported that he considered that his symptoms were worsening.  
He preferred being alone and complained of sleep disorders.  
Objectively, he showed good grooming and hygiene.  His speech 
was fluent and normal in rate, without neologisms or 
paraphasia.  Affect and mood were reported as anxious.  He 
focused on recurrent intrusive thoughts of Vietnam and 
reported exaggerated startle response.  There were no 
delusions or hallucinations noted in his thought content.  No 
inappropriate behavior was noted, and he denied current 
ideation of harm to self or others.  He was oriented to time, 
place, date and season.  No recent or remote memory 
impairment was shown.  There was no panic symptomatology.  He 
endorsed symptomatology of depressed mood but not major 
depression.  He reported problems with irritability but not 
characteristic of impulse control.  The examiner reported the 
veteran unable to be gainfully employed, displaying poor 
concentration and extreme social isolation.  The examiner 
also reported that the veteran's ability to function was 
becoming more impaired as a result of his ongoing PTSD.  Axis 
I diagnosis was PTSD and alcohol dependence in remission.  
Axis V was reported as 50.  

The Board additionally observes that in the context of the 
October 1998 examination the veteran did not personally 
endorse symptomatology of personality disorder; however, the 
record from several recent hospitalizations, when the veteran 
was under observation over a longer period than an 
examination, plainly supports the presence of such a 
condition dating back prior to service.  Personality 
disorders are considered by VA to be constitutional or 
developmental abnormalities, and, as such, are not a disease 
or injury within the meaning of veteran's benefits law.  See 
38 C.F.R. §§ 3.303(c), 4.9 (1999).

In reviewing the record, it becomes evident that the 
veteran's service-connected PTSD remains symptomatic and 
productive of some social and industrial impairment.  For the 
reasons explained below, the Board finds that the disability 
in question is not productive of more than occupational or 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, within the meaning of the cited legal authority.

The Board acknowledges that the October 1998 VA examiner 
rated the veteran's PTSD as a 50 on the GAF scale, for 
serious symptoms or serious impairment in social and 
occupational functioning.  The Board also notes that the 
example symptoms provided in the DSM-IV as indicative of a 
GAF score of 50 -- suicidal ideation, severe obsessional 
rituals, frequent shoplifting, no friends, unable to keep a 
job - clearly represent a more serious condition than is 
reflected by the veteran's current PTSD condition.  The 
veteran's symptomatology is not shown as due to suicidal 
ideation; obsessional rituals; illogical speech; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances or 
impairment in thought processes; delusions; grossly 
inappropriate behavior, disorientation etc..  Moreover, the 
record demonstrates that the veteran's employment status is 
attributable, at least in part, to factors beyond PTSD.  
Consequently, the VA examiner's assessment of the veteran's 
PTSD condition as severe is unsupportable.

The medical records, while reporting affect and mood as 
anxious, do not demonstrate circumstantial, circumlocutory, 
or stereotyped speech, panic attacks, or difficulty with 
commands.  No recent or remote memory impairment was shown.  
He does not demonstrate symptomatology of major depression or 
impulse control.  While the examiner reported the veteran 
unable to be gainfully employed, the veteran discontinued 
employment for reasons unrelated to PTSD, concentration or 
social isolation.  Moreover, the veteran appears to enjoy a 
good relationship with at least one of his sisters.  

While the Board acknowledges that there was clearly 
impairment due to PTSD, it believes that the totality of the 
evidence is against a finding that there was such a reduction 
in reliability and productivity due to symptoms listed under 
the new rating criteria to warrant a rating in excess of 30 
percent.  Because the preponderance of the evidence is 
against any higher evaluation, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, the Board finds the 30 percent rating 
appropriate, and a rating in excess of 30 percent cannot be 
supported at this time.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board with 
regard to the service-connected psychiatric disability does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The appellant's claim of entitlement to an increased 
evaluation for acne vulgaris is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). 

The Board observes that the most current photographs of the 
veteran's acne vulgaris are from 1990.  More current 
photographs would materially assist in the development of 
this appeal.  The Board is also of the opinion that a 
contemporaneous examination of the appellant by a VA 
dermatologist or other appropriate specialist would also be 
of material assistance.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected acne 
vulgaris from May 1998 to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.

2.  The veteran should be afforded a VA 
dermatology examination to be performed 
by a VA dermatologist or other 
appropriate specialist to ascertain the 
nature, severity and manifestations of 
his acne vulgaris.  All evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
the examination report must include un-
retouched color photographs of the 
affected areas.  It should be noted if 
pain and tenderness can be objectively 
demonstrated and if there is any 
ulceration.  

If the examination discloses the presence 
of disfiguring scars of the head, the 
examiner is requested to offer an opinion 
and comments as to the degree of 
disfigurement or deformity, that is, 
whether the disfigurement or deformity is 
slight, moderate, severe, or 
exceptionally repugnant, or if there is 
marked discoloration, color contrast, or 
the like in addition to tissue loss and 
cicatrization.  A complete rationale for 
all opinions and conclusions drawn should 
be provided.  The claims file and a copy 
of this remand, must be made available to 
the examiner for review prior to 
preparation of the examination report.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



